       Case 4:19-mj-00647-BJ Document 22 Filed 09/04/19           Page 1 of 2 PageID 52

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

UNITED STATES OF AMERICA

v.                                                      No. 4:19-MJ-647-BJ

BO MAO (01)

                   GOVERNMENT’S UNOPPOSED MOTION TO DISMISS

        TO THE HONORABLE JEFFREY L. CURETON, UNITED STATES

MAGISTRATE JUDGE:

        The United States Attorney for the Northern District of Texas, by and through the

undersigned Assistant United States Attorney, files this Government’s Unopposed Motion

to Dismiss the Complaint filed on October 10, 2018, against defendant Bo Mao.

        In the interest of justice, the government moves to dismiss the complaint against Bo

Mao without prejudice.



                                                 Respectfully submitted,

                                                 ERIN NEALY COX
                                                 UNITED STATES ATTORNEY

s/ Alex C. Lewis                                 s/ Jay Weimer
ALEX C. LEWIS                                    JAY WEIMER
Assistant United States Attorney                 Assistant United States Attorney
Deputy Criminal Chief                            Texas State Bar No. 24013727
                                                 801 Cherry Street, Suite 1700
                                                 Fort Worth, Texas 76102
                                                 Telephone: 817-252-5200
                                                 Facsimile: 817-252-5455




Government’s Motion to Dismiss - Page 1 of 2
       Case 4:19-mj-00647-BJ Document 22 Filed 09/04/19               Page 2 of 2 PageID 53



                                    CERTIFICATE OF SERVICE

       I hereby certify that on September 4, 2019, I electronically filed the foregoing
document with the clerk for the U.S. District Court, Northern District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a “Notice of
Electronic Filing” to the following attorney of record who have consented in writing to
accept this Notice as service of this document by electronic means: Richard Roper.


                                               s/ Jay Weimer
                                               JAY WEIMER
                                               Assistant United States Attorney




Government’s Motion to Dismiss - Page 2 of 2
